Exhibit 6.1 NOTE:Portions of this Exhibit are the subject of a Confidential Treatment Request by the Registrant to the Securities and Exchange Commission (the “Commission”).Such portions have been redacted and are marked with a “[***]” in the place of the redacted language.The redacted information has been filed separately with the Commission. LICENSE AGREEMENT THIS AGREEMENT is made and entered into this 8th day of January, 2009 (“EFFECTIVE DATE”), by and between THE CURATORS OF THE UNIVERSITY OF MISSOURI, a public corporation of the State of Missouri having a principal office at The Office of Technology Management and Industry Relations, 340A Bond Life Sciences Center, Columbia, MO 65211, (“UNIVERSITY”) and CrossCart, Inc. having offices at 3727 Buchanan Street, San Francisco, CA 94123 (“LICENSEE”).
